Citation Nr: 0941876	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
the claim for service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and April 2004 
determinations by the Department of Veterans Affairs Regional 
Office in Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran has occupational and social impairment with 
reduced reliability and productivity caused by PTSD, but does 
not have occupational and social impairment in most areas due 
to such symptoms as suicidal ideation, obsessional rituals, 
illogical, obscure or irrelevant speech, near continuous pain 
or depression, impaired impulse control, spatial 
disorientation, neglect of persona appearance and hygiene, or 
inability to establish and maintain effective relationships.  

2.  The RO denied the Veteran's claim for service connection 
for a bilateral foot disability in October 1975; the Veteran 
did not appeal.  

3.  Since the October 1975 denial of service connection for a 
bilateral foot disability, evidence added to the record that 
is not merely cumulative or redundant, does not, by itself or 
when considered with previous evidence of record, raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for rating of 50 percent, but no higher, 
have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411(2009).  

2.  The October 1975 rating decision that denied a claim for 
service connection for a bilateral foot disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 
(2009).

3.  New and material evidence has not been received since the 
October 1975 rating decision that denied service connection 
for a bilateral foot disability and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2008 decision, the Board adjudicated the 
matters listed on the title page of the instant decision.  In 
that decision, the Board ordered an award of a 50 percent 
disability rating for PTSD and determined that no new and 
material evidence was received to reopen a claim for service 
connection for a bilateral foot disability.  The Veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  

In a July 2009 Order, the Court granted a Joint Motion of the 
Veteran and the Secretary of Veterans Affairs (the Parties), 
and stated that the matter was remanded pursuant to 38 U.S.C. 
§ 7252(a).  

In that Joint Motion, the Parties requested that the Court 
vacate the October 2008 Board decision.  Unfortunately, 
neither the Joint Motion nor the Order of the Court specified 
that only part of the Board's decision was vacated.  
Consistent with the request of the Parties in the Joint 
Motion and the Court's Order granting their request, the 
entire Board decision, including the grant of the 50 percent 
disability rating was vacated.  

Therefore the Board has listed the issue regarding the rating 
of the Veteran's PTSD disability as it was prior to the 
October 2008 Board decision, rather than listing the issue as 
entitlement to a rating higher than 50 percent.  The Board's 
characterization of the issue is wholly beneficial to the 
Veteran as it avoids the possibility that through the 
vacating of the entire October 2008 decision the Veteran 
would be deprived of benefits.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA first received a claim from the Veteran for service 
connection for a foot disability in July 1975.  He explained 
the claim stating that both of his feet were infected in 
April 1967.  The RO denied that claim in a rating decision 
issued in October 1975 and mailed the decision to the Veteran 
in November 1975.  The Veteran did not appeal the decision 
and the decision thus became final.  

Generally, once an RO decision becomes final, the matter may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In the 1975 rating decision, the RO explained that the 
Veteran's claim was denied because service records and 
examination "at separation from service show absolutely no 
evidence or claims regarding any service treatment or 
diagnosis of toot problems.  Consequently, there is no basis 
for grant of [service connection] for the foot problems for 
which veteran claims he has been receiving private medical 
treatment from 3/74 to 5/75."  Of the three elements of a 
service connection claim this denial was for lack of 
inservice incurrence of the claimed disease and lack of a 
nexus between his 1974-1975 skin foot skin problems and his 
service.  

Hence, to reopen his claim, evidence submitted since October 
1975 must not be merely redundant or cumulative of the 
evidence of record in October 1975 and must tend to show that 
he had an infection of his feet during service and that the 
later infections of his feet were related to his service.  

In the April 2009 Joint Motion, the Parties addressed the 
issue of service connection for disability involving the 
Veteran's feet as follows:  

The Board stated that Appellant's foot 
claim was denied in October 1971 because 
Appellant had failed to present evidence 
of inservice incurrence.  [citation 
omitted] However, the Board noted that 
Appellant had testified that he had an 
ongoing foot condition since service.  
[citation omitted]  The Board failed to 
discuss whether Appellant provided 
evidence of an inservice incurrence since 
he presented lay observations of a skin 
condition of the foot since service.  
Whether lay evidence is competent and 
sufficient in a particular case is a fact 
issue to be addressed by the Board.  
[citation omitted] The Court found that a 
veteran is competent to provide lay 
evidence regarding matters that are 
within his personal knowledge and 
experience.  [citation omitted] In its 
role as fact finder, the Board must first 
determine whether lay evidence is 
credible in and of itself.  [citation 
omitted] Upon remand, the Board should 
consider Appellant's lay statements and 
determine whether those statements could 
reopen Appellant's claim for service 
connection for a bilateral foot disorder.  
[citation omitted].  

The Board must note, in the now vacated Board decision, there 
is no reference to an October 1971 decision.  The Board 
referred to the October 1975 decision as the decision in 
which his claim for a disability of his feet was denied.  Nor 
did the Board refer to any testimony by the Veteran, 
statements generally thought of as made under oath 
("testified").  

The Board points this out it order to make clear that a 
hearing was not held, the Board did not fail to discuss 
hearing testimony in the prior decision, and to make clear 
that there is no October 1971 decision. 

It is also important for the Board to point out, particularly 
in light of the Joint Motion, that in his claim received in 
1975, the Veteran stated "Foot problems: Had problems with 
Right & Left foot while serving in Vietnam - April 1967:  
Same problem with Right foot in Jan - 1974 and with Left foot 
May - 1975.  Both feet became infected and was unable to 
walk."  In his January 2002 communication the Veteran stated 
that he had chronic infection of his left foot and that he 
had an initial infection in Vietnam.  Both 'claims' were for 
chronic infections of the feet since service.  These are the 
same claim.  

Ventura County Medical Center treatment notes from 2001 
include a report that the Veteran had left foot cellulites 
with pseudomonas superinfection and tinea pedis.  The summary 
includes that the Veteran had a recurrent foot infection and 
that over the past 30 years he had a total of 4 infections.  
Another note states that he had his first episode of a 
similar infection 30 years earlier in Vietnam, had the last 
episode in 1998, and had a total of 4 episodes of similar 
infection.  This note also provided that the Veteran had 
undergone workup by several physicians including a 
dermatologist who had not been able to uncover an etiology of 
his infections.  The reference to service necessarily derives 
from the Veteran as there is no evidence of record, other 
than his statements, of an infection of his feet during 
service.  

In a February 2003 letter, a VA psychologist, "N.C.", 
Ph.D., stated that the Veteran had reported to him that he 
had been forced to stay in a water filled foxhole while in 
Vietnam and one week later had developed a foot fungus.  

In a May 2004 writing, the Veteran stated that his left foot 
became infected in August 1966 after spending three days in a 
foxhole and that he was treated by one of the company's 
doctors.  The Veteran speculated that the fact that he was a 
corpsman was probably why the doctor did not record the 
treatment.  He also stated that he had been treated over the 
years by different doctors and hospitals.  

In a January 2005 writing, the Veteran stated that his foot 
infection was treated by a medical doctor in Vietnam.  In his 
July 2005 substantive appeal, the Veteran stated that he was 
treated for jungle rot of his left foot in Vietnam.  

All of this evidence says the same thing: that the Veteran 
had a foot infection during service in Vietnam and had foot 
infections after service.  As far as references to the 
Veteran's service and similar symptoms in service and after 
service, all of the evidence necessarily originates with the 
Veteran.  The Board finds that this evidence is redundant of 
the Veteran's statement of record in 1975 that he had 
infection of his feet during service and the same infection 
or symptoms after service, in 1974 and 1975.  

Statements from the Veteran since the 1975 rating decision 
merely place the infections at additional later dates.  If 
reporting more recent occurrences of symptoms of a disability 
and stating that the symptoms first appeared during service 
constituted "new" evidence, then there term "new evidence" 
would not have any practical meaning.  In all instances where 
a veteran had symptoms or manifestation of a disease after 
service, on more than one occasion, each report of those 
symptoms or manifestation would require reopening of the 
claim.  This however would not add anything to the reason for 
the prior denial.  

The Board takes as credible that the Veteran has had 
infections of one or both feet in recent years.  However this 
is not "new" evidence that his current foot infections are 
related to his service.  

Just as importantly, his statements are not "new" evidence 
that he had infections of his feet during service.  In 1975, 
he stated that he had infections of his feet during service 
in Vietnam.  His statements received since the now final RO 
decision are no different.  His contentions in 2009 are the 
same as those in 1975:  He continues to report that he had 
foot infections in Vietnam.  As this is the same statement 
made by the same individual, it matters not whether it is 
credible or not (materiality) as it is not new evidence, it 
is a reiteration of old contentions. 

In a letter received in June 2004, the Veteran's former 
spouse stated that she had been married to the Veteran from 
May 1980 to December 1989 and that as far as she could 
remember he had recurring trouble with his feet manifested by 
discoloration and peeling.  

This is new evidence because no statement was of record from 
this individual at the time of the October 1975 rating 
decision.  This is not material evidence because the evidence 
does not go to go to inservice incurrence of a disability 
involving foot infections.  There is no indication that the 
Veteran's former spouse has any first hand knowledge of foot 
infections or any other foot or skin condition suffered by 
the Veteran during service.  See Layno v. v. Brown, 6 Vet. 
App. 465, 470 (1994) (laypersons are not competent to 
describe events not personally observed with their own 
senses).  

In this regard, it is important to note the fact that the 
issue of whether the Veteran has this problem, at this time, 
is not in dispute.  The critical question is whether this 
disability is related to service many years ago, well before 
the Veteran's former spouse was married to the Veteran.

As no new and material evidence has been added to the record 
since the October 1975 prior denial of his claim for service 
connection for a disability of the Veteran's feet, the claim 
may not be reopened.  There is no reasonable doubt to be 
resolved in this matter. 

Increased rating - PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This appeal is from the decision in which the RO granted 
service connection for PTSD and assigned the initial rating 
of 30 percent disabling.  Therefore, separate ratings can be 
assigned for different periods of time based on the facts 
found, a practice referred to as 'staging the ratings.'  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A 30 percent rating is assigned for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in the criteria for rating mental 
disabilities are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities that addresses service-connected 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (also known as "the DSM- 
IV").  38 C.F.R. § 4.130 (2009).  The DSM-IV contains a 
Global Assessment of Functioning (GAF) scale, with scores 
ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of 
the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2009).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

In a February 2003 letter, a VA staff psychologist stated 
that he had treated the Veteran from January to July 2002.  
He explained that the Veteran had survivor guilt from his 
service in Vietnam and that the Veteran had a long history of 
nightmares due to his service.  He also that the Veteran had 
been treated for alcoholism and had related to the 
psychologist that he had a year of continuous sobriety.  

VA treatment notes form February 2002 document the Veteran's 
report that he was homeless and living in his car.  This note 
also provided that the Veteran suffered from nightmares and 
depression, was separated form his second spouse, articulated 
well, self disclosed easily, and was not guarded.  A May 2002 
note recorded that the Veteran was currently a resident of US 
Vets, a sober living transitional residence for veterans.  
Other VA treatment notes document that the Veteran has been 
depressed.  A note from February 2004 relates that after 
starting a job a security officer he had 5 distinct episodes 
lasting 5 seconds each of left side chest pains, and feelings 
of anxiousness but currently felt fine and was having no 
symptoms.  

Notes from January 2008 include that the Veteran reported no 
complaints, that he was generally okay, felt "pretty good", 
mood was okay but felt somewhat down during the holidays.  He 
denied suicidal and homicidal ideation and denied 
hallucinations.  His mood was pleasant and cooperative he was 
oriented time four with speech clear, coherent, and otherwise 
responding appropriately to questions; he was able to 
converse without difficulties.  He was neatly groomed an 
casually dressed, calm and relaxed.  A note from May 2008 
documents that the Veteran was currently living at US Vets.  

Other VA treatment notes do not present a significantly 
different disability picture.  No VA treatment notes nor any 
other evidence of record presents a disability picture more 
disabling than that shown in December 2006.  The Board 
acknowledges the Veteran's statements in January and July 
2005 writings that he has thought of suicide, and in a May 
2008 writing that he still has suicidal thoughts at times.  

The Veteran underwent a VA psychiatric evaluation in December 
2006.  He described living in a homeless shelter after living 
on the streets for two years due to alcohol related problems.  
He described having survivor's guilt regarding soldiers who 
were killed in Vietnam whose bodies he was involved in 
transporting as a medic.  The Veteran reported nightmares two 
to three times per week and recurrent recollections of 
trauma.  He explained avoiding thoughts, feelings, or 
conversations associated with his Vietnam trauma, including 
avoiding war movies or news about military events.  The 
Veteran reported avoiding crowds, having no interest in his 
usual activities, and having poor sleep and poor 
concentration.  He also reported three suicide attempts for 
which he was admitted to psychiatric hospitals.  The Veteran 
noted that he cannot get a job because he believes 
interviewers find him to seem too depressed.  

Upon mental status examination, the examiner found the 
Veteran cooperative, with no abnormal movements, and no 
psychomotor retardation or agitation.  Speech was of regular 
rate and rhythm, and thought processes were linear, logical 
and goal directed.  The examiner noted the veteran was 
significant for auditory hallucinations in which he hears 
mumbling, with no other psychotic symptoms.  There was no 
evidence of loosening of associations, paranoia or delusions.  
Insight and judgment were reasonable.  Concentration was 
poor, and the veteran was unable to recall three objects 
after five minutes.

The examiner diagnosed PTSD, chronic, as well as major 
depressive disorder and alcohol dependence in full sustained 
remission in a controlled environment.  

In discussion, the examiner noted that the Veteran manifests 
criterion B of PTSD, re-experiencing symptoms, as 
demonstrated by recurrent recollections and frequent 
nightmares.  The Veteran was also noted to manifest criterion 
C, avoidance symptoms, including efforts to avoid thoughts 
and conversations associated with the trauma, and diminished 
interest in usual activities.  The Veteran was noted to 
demonstrate criterion D, arousal symptoms, manifested by 
sleep problems.  Sleep problems were noted to have impacted 
his social, occupational, and marital function as well as a 
relationship to substances.  The examiner opined that the 
Veteran's alcohol dependence was more likely than not related 
to the PTSD as self-medication. 

The examiner opined that the Veteran's "psychiatric symptoms 
cause occupation and social impairment with occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks although, generally, the veteran 
is functioning satisfactorily with routine behavior, self-
care and normal conversation."  The Board finds that such a 
statement provides evidence against this claim.  He also 
listed GAF scales as follows:  55 for PTSD, 55 for major 
depressive disorder, and 60 for alcohol dependence.  

The examination report and the treatment records tend to show 
that the Veteran's PTSD is appropriately rated as 30 percent 
disability.  This is particularly true given the December 
2006 statement quoted above.  Such a finding provides 
evidence against this claim because it tends to show that 
disability due to his PTSD falls squarely within the criteria 
for a 30 percent rating.  

However, the examiner also noted that the Veteran experienced 
depressed mood, anxiety, chronic sleep impairment, mild 
memory loss, and poor concentration, which would tend to 
support this claim.  

While the Board finds that the VA examiner's opinion is 
entitled to great probative weight, as it took into account 
all of the relevant medical evidence as well as the veteran's 
history, including his current state of homelessness, the 
Board finds that the Veteran must be given the benefit of the 
doubt.  There is a reasonable doubt as to whether the 
Veteran's PTSD meets the criteria of occupational and social 
impairment with reduced reliability and productivity due to 
its symptoms for a 50 percent disability rating.  Reasonable 
doubt is resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

This finding does not suggest that the veteran's PTSD will 
not improve.  Simply stated, at this time, the veteran has 
met the criteria for a 50 percent disability rating.  

Now the Board turns to whether a rating higher than 50 
percent is warranted.  As just explained, the evidence is in 
equipoise as to whether the criteria for a 50 percent rating 
have been met in this case.  There is no reasonable doubt 
that a 70 percent rating is not warranted.  Evidence of 
record does not show that the Veteran has impairment 
occupational and social impairment in most areas.  Although 
the Veteran has expressed in writings to the RO that he has 
thought of suicide, the bulk of findings indicate no suicidal 
or homicidal ideation.  The treatment notes militate strongly 
against a find of continuous panic or depression.  There is 
no evidence that his symptoms affect his ability to function 
independently, appropriately, or effectively.  There is no 
evidence of impaired impulse control or inability to 
establish and maintain effective relationships.  His speech 
has been found to be normal and it has been said that he 
articulates well.  There is no evidence of obsessional 
rituals.  He has been described as well groomed and well 
dressed.  He has been found to be oriented times four and 
there is no evidence of spatial disorientation.  

In short, the evidence does not present a disability picture 
in line with the criteria for a 70 percent evaluation.  
Hence, while a 50 percent rating is found to be warranted in 
this case, the evidence is against assigning a higher rating.  

Given a recent decision by the Court, the Board has 
considered the Veteran's statements that he cannot work 
because of his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009).  In this case, the RO denied a claim for a total 
rating based on individual unemployability in an August 2004 
rating decision.  Following that decision, the Veteran 
submitted a writing to VA in which he stated 

It is true I did work in a electronics 
store, but I was let go because I was not 
able to concentrate, I was very 
forgetful.  I was depressed.  I am not 
looking for 100 % disability just 75%, if 
you give me 75%, I will be very 
satisfied, I cannot continue to live at 
30%.

This statement indicates to the Board that the Board does not 
have jurisdiction to address whether a total rating based on 
individual unemployability is warranted.  Nor would it be in 
keeping with the Veteran's clearly expressed wishes for the 
Board to do so as he expressly stated that he was not looking 
for a 100 percent rating and specifically limited his claim 
to a rating of 75 percent disabling.  Simply stated, the 
statements of the Veteran himself indicate that he is seeking 
the 70 percent evaluation for PTSD, and that discussion of a 
100% evaluation or TDIU is not warranted.  In any event, the 
Board must find that the post-service treatment records would 
provide evidence against such finding.  Further, the Board 
finds that this issue has been addressed in a recent prior 
rating action in 2004, was not appealed by the Veteran, the 
Veteran has clearly indicated that he does not want to appeal 
this decision in a affirmative declaration that he does not 
want a 100% disability evaluation, and therefore the issue is 
not before the Board in light of Rice.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

There are defects in the VCAA notice provided to the Veteran.  
That fact alone does not mean that the Board must delay 
adjudication of the appeal so that corrective notice can be 
provided to the Veteran.  Rather, such delay for corrective 
notice is required only if the defects in notice are shown to 
have been prejudicial to the Veteran.  See Shinseki v. 
Sanders 129 S.Ct. 1696 (2009).  

No notice was provided as to how VA assigns effective dates 
with regard to his claim for service connection for PTSD.  
However, there is no indication that this was prejudicial to 
the Veteran; he has not disagreed with the date assigned.  
Hence, the Board does not find it necessary to delay 
adjudication to provide the notice.  

Here, the duty to notify that was satisfied was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Letters sent to the Veteran in April 2004 and October 2007, 
informed him that new and material evidence must be submitted 
to reopen his claim for service connection for a bilateral 
foot disability.  The letters provided a definition of new 
evidence and of material evidence.  The letters also informed 
him of the evidence necessary to substantiate the underlying 
claim for service connection.  No VCAA notice letter informed 
him of was the basis for the last final denial of his claim 
in October 1975.  

The Board finds that this lack of notice was not prejudicial 
to the Veteran.  The Veteran has provided argument as to the 
two reasons for which the claim was originally denied.  This 
tends to show that he is aware of what is necessary to reopen 
the claim.  He has indicated that he has no further evidence 
to submit as to any element, which means that additional 
notice would serve no useful purpose.  Finally, in the 
September 2002 decision in which the RO determined that his 
claim could not be reopened, the RO informed him as follows: 
"In our rating decision October 9, 1975 your claim was 
denied for service connection for bilateral foot condition.  
The claim was denied in absence of evidence showing a foot 
condition in service."  The Board finds this sufficient to 
inform the Veteran of at least one of the bases for the last 
final denial of his claim.  A person reading the September 
2002 rating decision would understand at least one of the 
bases for denying the claim in the 1975 decision.  

Taken together, these facts just related tend to show that 
the Veteran has not been prejudiced by the lack of notice.  
For these reasons the Board does not find it necessary to 
delay adjudication of this issue.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no duty to provide a medical examination as far as a claim 
that has been previously denied and for which new and 
material evidence has not been submitted to reopen.  
38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  Also associated with the claims file are 
treatment records from Ventura County Medical Center and 
"B.R.", D.P.M.  An adequate examination was conducted with 
regard to the Veteran's PTSD in December 2006.  VA has no 
duty to provide an examination with regard to his claim for 
service connection for a bilateral foot disability because 
that claim is not reopened.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating of 50 percent, and not higher, is granted 
for PTSD, subject to the controlling regulations governing 
the payment of monetary benefits.  

New and material evidence not having been received, the claim 
for service connection for a bilateral foot disability is not 
reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


